Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingert et al. (US. Pub. No. 2014/0194082 A1; hereinafter “Wingert”) in view of Dizengof et al. (US. Pub. No. 2018/0288224 A1; hereinafter “Dizengof”).

	Regarding claim 1, Wingert teaches an apparatus comprising:
digital-assistant circuitry (see Wingert, fig. 1, ECMS 108, para. [0033]) ;
a database (see Wingert, fig. 1, memory 108-2);
logic circuitry configured to receive an incident type and/or sensor data to determine a digital-assistant bypass state based on the incident type and/or sensor data (see Wingert, fig. 4, 401,402; para. [0050-51]); and
a switch configured to bypass the digital-assistant circuitry based on the digital-assistant bypass state (see Wingert, fig. 4, 408; para. [0051], fig. 1, voice network 103). 
Wingert is silent to teaching that wherein the database configured to store digital-assistant bypass states for various combinations of incident types and and/or sensor data; and logic circuitry configured to receive an incident type and/or sensor data and access the database to determine a digital-assistant bypass state based on the incident type and/or sensor data. 
In the same field of endeavor, Dizengof teaches an apparatus wherein the database (see Dizengof, fig. 2A, storage 266, para. [0091]) configured to store digital-assistant bypass states (see Dizengof, fig. 2A, priority manager 270,260) for various combinations of incident types and and/or sensor data (see Dizengof, para. [0058], priority rules); and logic circuitry configured to receive an incident type and/or sensor data (see Dizengof, para. [0057], sensory data) and access the database to determine a digital-assistant bypass state based on the incident type and/or sensor data (see Dizengof, para. [0123], fig. 1, 108,110). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wingert with the teaching of Dizengof in order to improve the response time of incoming emergency calls (see Dizengof, para. [0066]). 

claim 4, Wingert teaches a method comprising the steps of:
receiving an incident type (see Wingert, fig. 4, 400, emergency call); 
determining a digital-assistant bypass state based on the incident type (see Wingert, fig. 4, 401,402; para. [0050-51]); and 
operating a switch used to bypass a digital-assistant based on the digital-assistant bypass state  (see Wingert, fig. 4, 408; para. [0051], fig. 1, voice network 103).
Wingert is silent to teaching that wherein an incident type assigned to a public-safety officer. 
In the same field of endeavor, Dizengof teaches a method wherein an incident type assigned to a public-safety officer (see Dizengof, para. [0090], police dispatch). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wingert with the teaching of Dizengof in order to improve the response time of incoming emergency calls (see Dizengof, para. [0066]). 

Regarding claim 8, Wingert teaches a method comprising the steps of:
operating a switch to bypass a digital-assistant based on the digital-assistant bypass state (see Wingert, fig. 4, 408; fig. 4, 401,402; para. [0050-51], fig. 1, voice network 103).
Wingert is silent to teaching that comprising 
receiving sensor data from a plurality of sensors that form a PAN ;
mapping the sensor data to a digital-assistant bypass state. 
In the same field of endeavor, Dizengof teaches a method comprising g
receiving sensor data from a plurality of sensors that form a PAN (see Dizengof, fig. 2A, 230, para. [0117]); 
mapping the sensor data to a digital-assistant bypass state (see Dizengof, para. [0058], priority rules).
. 

Claims 2, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingert and Dizengof as applied to claims 1 and 8 above, and further in view of Vilrokx et al (US. Pub. No. 2015/0256990 A1; hereinafter “Vilrokx”).

Regarding claim 2, the combination of Wingert and Dizengof teaches the apparatus of claim 1 wherein the sensor data comprises sensor data for a public-safety officer that comprises information from sensors forming a personal-area network (PAN) associated with the public-safety officer.
In the same field of endeavor, Vilrokx teaches an apparatus wherein the sensor data comprises sensor data (see Vilrokx, fig. 1c, sensor 114) for a public-safety officer that comprises information from sensors forming a personal-area network (PAN) associated with the public-safety officer (see Vilrokx¸fig. 1B, PAN 116).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wingert and Dizengof with the teaching of Vilrokx in order to provide real time event communications using responders’ equipment (see Vilrokx, para. [0006]). 

Regarding claims 6 and 9, the dependent claims are interpreted and rejected for the same reasons as set forth above in claim 2, 

Claims 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingert, Dizengof and Vilrokx as applied to claims 1, 6 and 8 above, and further in view of Romero (US. Pub. No. 2014/0057590 A1; hereinafter “Romero”)

Regarding claim 3, the combination of Wingert and Dizengof teaches the apparatus of claim 1. 
The combination of Wingert and Dizengof is silent to teaching that wherein the incident type comprises a computer-aided dispatch identification (CAD ID) assigned to a public-safety officer.
In the same field of endeavor, Romero teaches an apparatus wherein the incident type comprises a computer-aided dispatch identification (CAD ID) assigned to a public-safety officer (see Romero, para. [0037], badge no.).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Wingert and Dizengof with the teaching of Romero in order take advantage of widespread mobile devices for incident reporting (see Romero¸ para. [0006]). 

Regarding claims 5 and 7, the dependent claims are interpreted and rejected for the same reasons as set forth above in claim 3, 

Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.
 The applicant argues that Wingert is silent to teaching bypassing the digital assistant. The examiner respectfully disagrees. 
Wingert’s Emergency call management system 108 reads on the claimed digital assistant. Wingert teaches bypassing the ECMS in fig. 2 and 3 steps 201 and 301. Specifically, when an emergency 
Further, the applicant argues that Dizengof’s prioritizing is not bypassing. However, the examiner respectfully disagrees. The examiner submits that “bypassing” is given its broadest reasonable interpretation.
The examiner submits that Dizengof teaches prioritizing incoming emergency call A over incoming emergency call B means that call A is routed directly to the response system and call B has to wait in a queue. Thus, Dizengof teaches that call A is bypassing call B’s queue. Thus, Dizengof’s prioritizing reads on bypassing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEN W HUANG/              Primary Examiner, Art Unit 2648